        Case 2:18-bk-22160-BB Doc 14 Filed 01/30/19 Entered 01/30/19 21:49:37                         Desc
                            Imaged Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                     Central District of California
In re:                                                                                  Case No. 18-22160-BB
Alim Gricelda Vasquez                                                                   Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0973-2           User: admin                  Page 1 of 2                   Date Rcvd: Jan 28, 2019
                               Form ID: 318a                Total Noticed: 43


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 30, 2019.
db            #+Alim Gricelda Vasquez,    4640 Arden Way Apt 32,    El Monte, CA 91731-1275
39143786       +12 Six Flags HH Los Angeles,    26101 Magic Mountain Pkwy,,    Valencia, CA 91355-1052
39143794       +Capella University Inc.,    62762 Collections Center Drive,    Chicago, IL 60693-0001
39143797        Citi Bank,   P.O. Box 78019,    Phoenix, AZ 85062-8019
39143804       +Golds Gym International,    125 E. John Carpenter FWY,    Ste. 1300,   Irving, TX 75062-2366
39143806       +LA Department of Water and Power,    111 N Hope St,    Los Angeles, CA 90012-2607
39143810       +Midwest Recovery Systems,    514 Earth City PZ 100,    Earth City, MO 63045-1303
39143811       +National Recovery Operations,    PO Box 26055,   Minneapolis, MN 55426-0055
39143814       +Profession Bureau of Collections,    5295 DTC Parkway,    Englewood, CO 80111-2752
39143816       +Swift Fnds,   927 Deep Valley Dr. Ste. 195,    Palos Verdes Peninsula, CA 90274-3869
39143825        Western Dental Services, Inc,    P.O. Box 14228,    Orange, CA 92863-1228

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Jan 29 2019 08:58:00      Employment Development Dept.,      Bankruptcy Group MIC 92E,
                 P.O. Box 826880,    Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Jan 29 2019 08:58:00       Franchise Tax Board,    Bankruptcy Section MS: A-340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
smg             E-mail/Text: finance.bankruptcy@lacity.org Jan 29 2019 04:20:01         Los Angeles City Clerk,
                 P.O. Box 53200,    Los Angeles, CA 90053-0200
39143789        EDI: HNDA.COM Jan 29 2019 08:58:00      American Honda Financial Corp,      6261 Katella Ave Ste 1A,
                 Cypress, CA 90630
39143790       +EDI: ATTWIREBK.COM Jan 29 2019 08:58:00       AT&T,    c/o Business Bankruptcy,    PO Box 769,
                 Arlington, TX 76004-0769
39143787       +E-mail/Text: seinhorn@ars-llc.biz Jan 29 2019 04:22:18        Ability Recovery Services,
                 P.O. Box 4031,    Wyoming, PA 18644-0031
39143788       +EDI: BECKLEE.COM Jan 29 2019 08:58:00       American Express,    Attn: General Bankruptcy Dept.,
                 16 General Warren Blvd.,    Malvern, PA 19355-1245
39143791        EDI: BANKAMER.COM Jan 29 2019 08:58:00       Bank of America,    P.O. Box 15019,
                 Wilmington, DE 19886-5019
39143792        EDI: TSYS2.COM Jan 29 2019 08:58:00       Barclays Bank Delaware,    125 S West Dt,
                 Wilmington, DE 19801
39143793       +E-mail/Text: bankruptcy@cavps.com Jan 29 2019 04:21:35        Calvary Portfolio Service,
                 500 Summit Lke Dr Ste. 400,    Valhalla, NY 10595-2322
39143795       +EDI: CAPITALONE.COM Jan 29 2019 08:58:00       Capital One,    PO BOX 71083,
                 Charlotte, NC 28272-1083
39143796       +EDI: CHASE.COM Jan 29 2019 08:58:00       Chase Card,    PO BOX 15298,    Wilmington, DE 19850-5298
39143798       +EDI: WFNNB.COM Jan 29 2019 08:58:00       Comenity - Zales,    PO Box 182120,
                 Columbus, OH 43218-2120
39143799       +EDI: WFNNB.COM Jan 29 2019 08:58:00       Comenity Bank - Victoria Secrets,     P.O. Box 182789,
                 Columbus, OH 43218-2789
39143800       +EDI: WFNNB.COM Jan 29 2019 08:58:00       Comenity Bank - WayFair,     PO Box 182789,
                 Columbus, OH 43218-2789
39143801       +EDI: WFNNB.COM Jan 29 2019 08:58:00       Commenity Bank,    P.O. Box 182789,
                 Columbus, OH 43218-2789
39143802       +E-mail/Text: electronicbkydocs@nelnet.net Jan 29 2019 04:21:13         Dept of Education / NelNet,
                 3015 Parker Rd. #400,    Aurora, CO 80014-2904
39143803        EDI: DIRECTV.COM Jan 29 2019 08:58:00       Direct TV,    P.O. Box 5007,
                 Carol Stream, IL 60197-5007
39143805       +EDI: IIC9.COM Jan 29 2019 08:58:00      I C System INC,     PO Box 64378,
                 Saint Paul, MN 55164-0378
39143808       +EDI: MID8.COM Jan 29 2019 08:58:00      MIdland Funding,     2365 Northside Dr. #300,
                 San Diego, CA 92108-2709
39143807       +EDI: TSYS2.COM Jan 29 2019 08:58:00       Macy/DSNB,    P.O. Box 8218,    Mason, OH 45040-8218
39143812       +E-mail/Text: bnc@nordstrom.com Jan 29 2019 04:20:21        Nordstrom TD Bank USA,     PO BOX 13589,
                 Scottsdale, AZ 85267-3589
39143813        EDI: PRA.COM Jan 29 2019 08:58:00      Portfolio Recovery Associates,      P.O. Box 12914,
                 Norfolk, VA 23541
39143815        E-mail/PDF: RACBANKRUPTCY@BBANDT.COM Jan 29 2019 04:27:52        Regional Acceptance Corp.,
                 P.O. Box 580075,    Charlotte, NC 28258-0075
39143817       +EDI: RMSC.COM Jan 29 2019 08:58:00      Sync/TJX,     PO Box 965015,    Orlando, FL 32896-5015
39143818       +EDI: RMSC.COM Jan 29 2019 08:58:00      Syncb/Care Credit,     PO Box 965036,
                 Orlando, FL 32896-5036
39143819        EDI: RMSC.COM Jan 29 2019 08:58:00      Syncb/JC Penneys,     PO Box 965036,
                 Orlando, FL 32896-5036
39143820       +EDI: RMSC.COM Jan 29 2019 08:58:00      Syncb/Old Navy,     P.O. Box 965036,
                 Orlando, FL 32896-5036
39143821       +EDI: RMSC.COM Jan 29 2019 08:58:00      Synchrony Bank,     200 Crossing Blvd,
                 Bridgewater, NJ 08807-2861
39143822       +EDI: USBANKARS.COM Jan 29 2019 08:58:00       US Bank,    P.O. Box 790167,
                 Saint Louis, MO 63179-0167
39143823       +EDI: VERIZONCOMB.COM Jan 29 2019 08:58:00       Verizon Wireless/Southeast,     P.O. Box 26055,
                 Minneapolis, MN 55426-0055
39143824       +EDI: WFFC.COM Jan 29 2019 08:58:00      Wells Fargo Card Service,      PO BOX 14517,
                 Des Moines, IA 50306-3517
         Case 2:18-bk-22160-BB Doc 14 Filed 01/30/19 Entered 01/30/19 21:49:37                                               Desc
                             Imaged Certificate of Notice Page 2 of 4


District/off: 0973-2                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 28, 2019
                                      Form ID: 318a                      Total Noticed: 43


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 32

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp               Courtesy NEF
39143809*         +Midland Funding,   2365 Northside Dr #300,   San Diego, CA 92108-2709
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 30, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 28, 2019 at the address(es) listed below:
              Edward M Wolkowitz (TR)    emwtrustee@lnbyb.com, ewolkowitz@iq7technology.com
              Nicholas M Wajda   on behalf of Debtor Alim Gricelda Vasquez info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Valerie Smith    on behalf of Interested Party    Courtesy NEF claims@recoverycorp.com
                                                                                             TOTAL: 4
     Case 2:18-bk-22160-BB Doc 14 Filed 01/30/19 Entered 01/30/19 21:49:37                                                       Desc
                         Imaged Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              Alim Gricelda Vasquez                                                Social Security number or ITIN   xxx−xx−9531
                      First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 2:18−bk−22160−BB



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Alim Gricelda Vasquez
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 1/28/19



           Dated: 1/28/19
                                                                                    By the court: Sheri Bluebond
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                 12/AUT
                                                                                                   For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc                            Order of Chapter 7 Discharge                              page 1
   Case 2:18-bk-22160-BB Doc 14 Filed 01/30/19 Entered 01/30/19 21:49:37                               Desc
                       Imaged Certificate of Notice Page 4 of 4




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
